EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Steven Weihroch on  09/28/21.

Please replace claim #1 with the following;
(Currently Amended) A substrate processing method comprising: 
providing a substrate having a pattern formed on a surface layer thereof; heating the substrate to a first temperature;
changing the first temperature of the substrate to a second temperature lower than the first temperature such that a change in the pattern of the substrate becomes a predetermined change amount, based on data reflecting a correlation of the predetermined change amount and temperature at which a reaction layer is formed, and wherein the second temperature is equal to or lower than 100ºC;
forming by plasma 4)2SiF6 and having a thickness corresponding to the second temperature 
applying energy to the substrate formed with the reaction layer thereby removing the reaction layer from the surface layer of the substrate to obtain the predetermined change amount,
wherein the forming of the reaction layer includes exposing the substrate to at least one
of: (a) both NF3 and NH3, or (b) NHxFy.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising via pattern in an organic insulating film, applying a heat with the organic insulating film, (Yosho et al., 2006/0286795; Kouzuma et al., 25018/0090345; Chung et al., 6,767,834), it fails to teach either collectively or alone, wherein changing the first temperature of the substrate to a second temperature lower than the first temperature such that a change in the pattern of the substrate becomes a predetermined change amount, based on data reflecting a correlation of the predetermined change amount and temperature at which a reaction layer is formed, and wherein the second temperature is equal to or lower than 100ºC, forming by plasma a the reaction layer containing (NH4)2SiF6 and having a thickness corresponding to the second temperature on the surface layer of the substrate and forming by plasma the reaction layer containing (NH4)2SiF6 and having a thickness 
corresponding to the second temperature on the surface layer of the substrate

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-8, 10, 11 and 13 are allowed.
Claim #1 
Changing the first temperature of the substrate to a second temperature lower than the first temperature such that a change in the pattern of the substrate becomes a predetermined change amount, based on data reflecting a correlation of the predetermined change amount and (NH4)2SiF6 and having a thickness corresponding to the second temperature on the surface layer of the substrate and forming by plasma the reaction layer containing (NH4)2SiF6 and having a thickness corresponding to the second temperature on the surface layer of the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
10/04/2021
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816